Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER' S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Aaron Perez-Daple (Reg. No. 57,766) on 2/10/2021 followed up on 2/18/2021.

The application has been amended as follows:

Claim 1 (Currently Amended):  A device for multiplexing a plurality of transmission signal sequences, comprising:
circuitry configured to 
apply a first constellation to a first bit string;
to a second bit string, the second constellation corresponding to a symbol position of [[a]] the first bit string in [[a]] the first constellation, 
wherein a plurality of bit strings [[to be]] are multiplexed for each of the transmission signal sequences to be multiplexed in resource blocks for which at least a part of frequency resources or time resources overlap, 
wherein[[,]] each transmission signal sequence includes a respective bit string, and
wherein the second constellation further corresponds to a transmission weight applied to a first transmission signal sequence of the first bit string and a transmission weight applied to a second transmission signal sequence of the second bit string, wherein different transmission weights cause a phase difference between different constellations.

Claim 2 (Currently Amended):  The device according to claim 1,
	wherein the second constellation corresponding to [[the]] adjacent symbols in the first constellation are constellations inverted in an adjacent direction.

Claim 3 (Previously Presented):  The device according to claim 1,
	wherein the transmission signal sequences are multiplexed using power allocation.


	wherein [[a]] the first transmission signal sequence of the first bit string is higher in power to be allocated than [[a]] the second transmission signal sequence of the second bit string.

Claim 5 (Previously Presented):  The device according to claim 1,
	wherein the first and the second constellations indicate a gray-mapped correspondence relation between a bit string and a symbol on a complex plane.

Claim 6 (Previously Presented):  The device according to claim 1,
	wherein the circuitry is further configured to determine whether or not to apply the second constellation to the second bit string in accordance with content of signal processing at a stage after application of the first and the second constellations.

Claim 7 (Currently Amended):  The device according to claim 6,
	wherein, in a case in which same transmission weighting is applied to both [[a]] the first transmission signal sequence of the first bit string and [[a]] the second transmission signal sequence of the second bit string or in a case in which transmission weighting is not applied to any of the first transmission signal sequence of the first bit string and the second transmission signal sequence of the second bit string, the circuitry is further configured to apply the second constellation to the second bit string.

Claim 8 (Currently Amended):  The device according to claim 6,
 the first transmission signal sequence of the first bit string and [[a]] the second transmission signal sequence of the second bit string, the circuitry is further configured to apply the second constellation to the second bit string.

Claim 9 (Currently Amended):  The device according to claim 6,
	wherein, in a case in which a spatial multiplexing process or a space diversity process of a same number of space multiplexings is applied to both [[a]] the first transmission signal sequence of the first bit string and [[a]] the second transmission signal sequence of the second bit string, the circuitry is further configured to apply the second constellation to the second bit string.

Claim 10 (Currently Amended):  The device according to claim 1,
	wherein the circuitry is further configured to determine whether or not to apply the second constellation to the second bit string in accordance with channels to be used for transmission of [[a]] the first transmission signal sequence of the first bit string and [[a]] the second transmission signal sequence of the second bit string.

Claim 11 (Currently Amended):  The device according to claim 1,
	wherein, in a case in which both [[a]] the first transmission signal sequence of the first bit string and [[a]] the second transmission signal sequence of the second bit string are transmitted using a data channel, a shared channel, or a dedicated channel, the circuitry is further configured to apply the second constellation to the second bit string.

Claim 12 (Currently Amended):  The device according to claim 1,
	wherein, in a case in which a destination of [[a]] the first transmission signal sequence of the first bit string and a destination of [[a]] the second transmission signal sequence of the second bit string are a single device, the circuitry is further configured to apply the second constellation to the second bit string.

Claim 13 (Currently Amended):  The device according to claim 1,
	wherein, in a case in which a destination of [[a]] the first transmission signal sequence of the first bit string and a destination of [[a]] the second transmission signal sequence of the second bit string are different, the circuitry is further configured to apply the second constellation to the second bit string.

Claim 14 (Previously Presented):  The device according to claim 1,
	wherein a number of the transmission signal sequences to be multiplexed is 2.

Claim 15 (Currently Amended):  The device according to claim 1,
	wherein the second constellation is obtained by rotating a reference constellation by an amount corresponding to the transmission weight applied to the first transmission signal sequence of the first bit string, the transmission weight applied to the second transmission signal sequence of the second bit string, and the symbol position of the first bit string in the first constellation applied to the first bit string.


	wherein the transmission weight applied to the first transmission signal sequence of the first bit string and the transmission weight applied to the second transmission signal sequence of the second bit string are different.

Claim 17 (Currently Amended):  A method for multiplexing a plurality of transmission signal sequences, comprising:
applying, by a processor, a first constellation to a first bit string;
applying, by the processor, a second constellation to a second bit string, the second constellation corresponding to a symbol position of [[a]] the first bit string in [[a]] the first constellation, 
wherein a plurality of bit strings [[to be]] are multiplexed for each of transmission signal sequences to be multiplexed in resource blocks for which at least a part of frequency resources or time resources overlap,
wherein[[,]] each transmission signal sequence includes a respective bit string, and
the second constellation further corresponds to a transmission weight applied to a first transmission signal sequence of the first bit string and a transmission weight applied to a second transmission signal sequence of the second bit string, wherein different transmission weights cause a phase difference between different constellations.


apply a first constellation to a first bit string;
apply a second constellation to a second bit string, the second constellation corresponding to a symbol position of [[a]] the first bit string in [[a]] the first constellation, 
wherein a plurality of bit strings [[to be]] are multiplexed for each of transmission signal sequences to be multiplexed in resource blocks for which at least a part of frequency resources or time resources overlap,
wherein[[,]] each transmission signal sequence includes a respective bit string, and
wherein the second constellation further corresponds to a transmission weight applied to a first transmission signal sequence of the first bit string and a transmission weight applied to a second transmission signal sequence of the second bit string, wherein different transmission weights cause a phase difference between different constellations.


End of amendment. 


Allowable Subject Matter
Claims 1-18 are allowed. 

The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 17, 18 and dependents as amended, the clarity and antecedent basis related issues have been resolved. 

The applicant’s arguments related to the cited prior arts on record Settle and Tiirola not teaching the amended limitations of claim 1, have been fully considered and are persuasive, thus the rejection under 103 have been withdrawn and claim 1 have been allowed. Independent claims 17 and 18 recite similar allowable subject matter, thus allowed for the same reasons. 

Additionally, the examiner notes that the applicant’s arguments related to 112(f) interpretation of amended claim limitations reciting “circuitry” in place of “processing unit”, not invoking 112(f) interpretation has also been considered. The claims are being interpreted with the broadest reasonable interpretation in light of specification. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.